Citation Nr: 0710107	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-12 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic residuals of a 
right ankle strain.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from November 1973 to 
October 1976 with subsequent reserve duty.

This matter comes before the Board of Veterans; Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The veteran subsequently perfected this appeal.

In September 2005, the Board remanded this matter to the RO 
to schedule a Board hearing for the veteran.  In April 2006, 
the veteran elected a local hearing before a Decision Review 
Officer (DRO) instead, and one was held in July 2006.  The 
original appeal included a service connection claim for left 
ankle strain.  This issue is no long on appeal as the RO 
granted service connection for left ankle strain in a January 
2007 rating decision.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the last remand, the RO provided the veteran a VA 
examination in August 2006.  An etiology opinion was provided 
in a report dated in November 2006.  In the November 2006 
report the examiner noted that there was a reference made to 
an original sprain occurring in January 1975 during a 
basketball game.  The examiner also commented that she "was 
unable to locate a record of the original injury" and 
"there was no reference made to which ankle(s) was injury" 
in January 1975.  According to the examiner, the etiology of 
the veteran's right ankle strain could not be resolved 
without resorting to mere speculation because of the lack of 
medical record.  

Upon review, the record does show that the veteran received 
treatment in January 1975 for a twisted right ankle during a 
basketball game.  As the November 2006 physician did not have 
an opportunity to review this record, the etiology opinion 
provided is of little probative value.  Therefore, a new 
etiology opinion is required.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the case for a 
medical review of the record to assess the 
nature and etiology of the chronic right 
ankle strain, if possible, to the November 
2006 examiner.  The examiner should review 
the entire claims folder, to include the 
January 1975 service medical record noting 
treatment for a twisted right ankle (this 
is marked by a white tab and yellow sticky 
note, on the right side of the center of 
the claims folder), the remaining service 
medical records and post-service medical 
records. 

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that the veteran's 
current chronic right ankle strain is 
related to his period of active service.  
A complete rationale should be given for 
all opinions and conclusions expressed.

2.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claim, 
taking into account any newly obtained VA 
examination report and etiology opinion.  
All applicable laws and regulations should 
be considered.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case is returned to the Board. The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



